DISMISS; and Opinion Filed July 21, 2017.




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00083-CV

 IN THE MATTER OF KELLI DENISE TOUCHSTONE AND JOHN CHRISTOPHER
                             REARDON

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV16-00741V

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated June 27, 2017, we notified

appellant the time for filing his brief had expired. We directed appellant to file his brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
170083F.P05                                         CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE MATTER OF KELLI DENISE                         On Appeal from the 292nd Judicial District
TOUCHSTONE AND JOHN                                   Court, Dallas County, Texas
CHRISTOPHER REARDON                                   Trial Court Cause No. CV16-00741V.
                                                      Opinion delivered by Chief Justice Wright.
No. 05-17-00083-CV                                    Justices Lang-Miers and Stoddart
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee KELLI DENISE TOUCHSTONE recover her costs of this
appeal from appellant JOHN CHRISTOPHER REARDON.


Judgment entered this 21st day of July, 2017.




                                                –2–